IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 22, 2009
                                     No. 08-20455
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

HEATHER LOTT

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CR-430-1


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Heather Lott appeals her 18-month sentence for
embezzling union funds. She argues that the district court erred in imposing an
abuse-of-trust enhancement pursuant to U.S.S.G. § 3B1.3.
       Following United States v. Booker, 543 U.S. 220 (2005), sentences are
reviewed for reasonableness in light of the sentencing factors in 18 U.S.C.
§ 3553(a). See United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005).
Pursuant to Gall v. United States, 128 S. Ct. 586, 596-97 (2007), we must

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-20455

determine whether the sentence imposed is procedurally sound, including
whether the calculation of the advisory guidelines range is correct, and whether
the sentence imposed is substantively reasonable. Normally, our review is for
an abuse of discretion. Id. at 597. As Lott failed to object to the § 3B1.3
enhancement, however, our review is for plain error.          See United States v.
Rodriguez-Rodriguez, 530 F.3d 381, 387-88 (5th Cir. 2008). To show plain error,
the appellant must identify a forfeited error that is clear or obvious and that
affects her substantial rights. Puckett v. United States, 129 S. Ct. 1423, 1429
(2009). If the appellant makes such a showing, we have the discretion to correct
the error, but only if we conclude that it seriously affects the fairness, integrity,
or public reputation of judicial proceedings. Id. To demonstrate an effect on her
substantial rights in the context of a misapplication of the Guidelines, Lott must
show a reasonable probability that, but for the sentencing court’s error, she
would have received a lesser sentence. See United States v. Villegas, 404 F.3d
355, 364 (5th Cir. 2005).
      A § 3B1.3 enhancement is appropriate if a defendant occupied a position
of trust and used that position to significantly facilitate the commission or
concealment of the offense. United States v. Ollison, 555 F.3d 152, 165 (5th Cir.
2009). “A position of trust is characterized by (1) professional or managerial
discretion (i.e., substantial discretionary judgment that is ordinarily given
considerable deference), and (2) minimal supervision.” Ollison, 555 F.3d at 166.
      Even assuming that the district court clearly or obviously erred in finding
that Lott occupied a position of trust, reversal is not warranted. In declining
Lott’s request for a downward variance, the district court stated that an 18-
month    sentence was appropriate in          light of all relevant sentencing
considerations.    Albeit at the top, the sentence imposed falls within the
assertedly correct guidelines range. Lott has not shown a reasonable probability
that, but for the alleged error, the district court would have imposed a lesser
sentence. See Villegas, 404 F.3d at 364. We therefore AFFIRM.

                                         2